In an action to recover damages for personal injuries, the third-party defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Bellantoni, J.), entered July 3, 1997, as denied their motion to dismiss the third-party complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly concluded that the Omnibus Worker’s Compensation Reform Act of 1996 (L 1996, ch 635, § 2), is inapplicable under the circumstances presented (see, Majewski v Broadalbin-Perth Cent. School Dist., 91 NY2d 577; cf., Morales v Gross, 230 AD2d 7; see also, Blessinger v Estee Lauder Cos.,. 246 AD2d 363; Caponi v Great Atl. & Pac. Tea Co., 177 Misc 2d 47; Delacruz v Wistyn, NYLJ, Nov. 3, 1997, at 27, col 6; Seymour v Balata Belting Co., 174 Misc 2d 677). O’Brien, J. P., Thompson, Sullivan and Friedmann, JJ., concur.